   Case: 1:20-cv-00164-JAR Doc. #: 5 Filed: 09/24/20 Page: 1 of 10 PageID #: 36




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

PAUL WAYNE KRAUSS,                                 )
                                                   )
            Plaintiff,                             )
                                                   )
      vs.                                          )           Case No. 1:20-CV-164-JAR
                                                   )
MISSISSIPPI COUNTY, et al.,                        )
                                                   )
            Defendants.                            )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on the motion of plaintiff Paul Wayne Krauss (registration

no. 47242-044), an inmate. at Yazoo City Low Federal Correctional Institution, for leave to

commence this civil action without prepayment of the required filing fee. (ECF No. 2). Having

reviewed the motion and the financial information submitted in support, the Court has determined

to grant the motion and assess an initial partial filing fee of $77.23. Additionally, the Court has

reviewed the complaint and will dismiss it pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                       28 U.S.C. § 1915(b)(l)

        Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action informa pauperis.is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

filing fee of20 percent of the greater of (1) the average monthly deposits in the prisoner's account,

or (2) the average monthly balance in the prisoner's account for the prior six-month period. After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month's income credited to his account. 28 U.S.C. § 1915(b)(2). The

agency having custody of the prisoner will forward these monthly payments to the Clerk of Court
     Case: 1:20-cv-00164-JAR Doc. #: 5 Filed: 09/24/20 Page: 2 of 10 PageID #: 37




each time the amount in the prisoner's account exceeds $10.00, until the filing fee is fully paid.

Id

        In support of the instant motion, plaintiff submitted a copy of his inmate account statement.

(ECF No. 4). A review of plaintiffs account indicates an average monthly deposit of$220.05 and

an average monthly balance of $3 86.13.. Plaintiff has insufficient funds to pay the entire filing fee.

Accordingly, the Court will assess an initial partial filing fee of $77.23, which is 20 percent of

plaintiff's average monthly balance.

                                Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed informa

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v. Williams, 490

U.S. 319,328 (1989). An action fails to state a claim upon which relief may be granted ifit does

not plead "enough facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

        "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id at 678 (citing Twombly, 550 U.S. at 555).




                                                   2
   Case: 1:20-cv-00164-JAR Doc. #: 5 Filed: 09/24/20 Page: 3 of 10 PageID #: 38




          This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson's claim to be considered within

the proper legal framework." Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even self-represented complaints must

allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F .2d

1282, 1286 (8th Cir. 1980). Federal coiirts are not required to assume facts that are not alleged,

Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules in order to excuse

mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113

(1993).

                                          The Complaint

          Plaintiff brings this action pursuant to 42 U.S.C. § 1983 against Mississippi County,

Missouri; Mississippi County Sheriffs Department; Jay Holcomb, and S. Rob Barker. Plaintiff

alleges he was subject to an illegal search and seizure because the probable cause affidavit did not

provide any "kind of physical evidence such as photos, videos, or any purcha[s] es of any firearms,
                                                                                    I

firearm parts or ammunition." ECF No. 1-1 at 1. Plaintiff also takes issue with the probable cause

affidavit because it listed the wrong county information and contained statements from two

individuals who he alleges had a motive to provide self-serving information against him. As a

result, plaintiff avers that the probable cause affidavit "should be considered fruit from the
                                                                        \
poisonous tree making all evidence found after the affidavit tainted and void." Id at 2.




                                                  3
   Case: 1:20-cv-00164-JAR Doc. #: 5 Filed: 09/24/20 Page: 4 of 10 PageID #: 39
                                                                            I




       Attached to the Complaint is the probable cause affidavit, which was written by defendant

Holcomb, Sergeant with the Missouri State Highway Patrol ("MSHP"), and the MSHP Crime

Scene/Search Warrant Inventory sheet signed by Holcomb. ECF No. I-I at 3-4.

       Plaintiff seeks $1,000,000 in monetary damages for "being incarcerated for 15 years" due

to an "illegal search and sbzure."

                                            Discussion

       Having carefully reviewed the complaint, the Court concludes that all claims against the

defendants must be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

   A. Defendant Mississippi County Sherriff's Department

       Plaintiffs claim against the Mississippi County Sherriffs Department is legally frivolous

because it cannot be sued. Ketchum v. City of West Memphis, Ark., 974 F.2d 81, 82 (8th Cir. 1992)

(departments or subdivisions of local government are "not juridical entities suable as such.");

Catlett v. Jefferson County, 299 F.Supp. 2d 967, 968-69 (E.D.Mo. 2004) (same); Dean v.

Barber, 95 I F.2d 1210, 1214-15 (11th Cir. 1992) ("[ s]heriff s departments and police departments

are not usually considered legal entities subject to suit"); McCoy v. Chesapeake Correctional

Center, 788 F.Supp. 890 (E.D.Va. 1992) (local jails are not "persons" under§ 1983). As such, the

complaint is legally frivolous as to defendant Mississippi County Sherriffs Department, and

plaintiffs claim against it will be dismissed.

   B. Defendant Mississippi County, Missouri

       In Monell v. Department ofSocial Services, the Supreme Court held that a municipality or

local governing body can be directly liable under § 1983 for monetary, declaratory,

or injunctive relief. 436 U.S. 658, 690-91 (1978). Such liability may attach if the constitutional


                                                 4
   Case: 1:20-cv-00164-JAR Doc. #: 5 Filed: 09/24/20 Page: 5 of 10 PageID #: 40




violation "resulted from (1) an official municipal policy, (2) an unofficial custom, or (3) a

deliberately indifferent failure to train or supervise." Mick v. Raines, 883 F.3d 1075, 1079 (8th

Cir. 2018). See also Marsh v. Phelps-Cty., 902 F.3d 745, 751 (8th Cir. 2018) (recognizing "claims

challenging an unconstitutional policy or custom, or those based on a theory of inadequate training,

which is an extension of the same"). Thus, there are three ways in which a plaintiff can prove
                           -,
municipal liability.

       First, plaintiff can show the existence of an unconstitutional policy. "Policy" refers to an

"official' policy, a deliberate choice of a guiding principle or procedure made by the municipal

official who has final authority regarding such matters." Corwin v. City of Indep., Mo., 829 F.3d

695, 700 (8th Cir. 2016). See also Russell v. Hennepin Cty., 420 F.3d 841, 847 (8th Cir. 2005)

("A policy is a deliberate choice to follow a course of action made from among various alternatives

by the official or officials responsible ... for establishing final policy with respect to the subject

matter in question"). For a policy that is unconstitutional on its face, a plaintiff needs no other

evidence than a statement of the policy and its exercise. Szabla v. City of Brooklyn, Minn., 486

F.3d 385, 389 (8th Cir. 2007). However, when "a policy is constitutional on its face, but it is

asserted that a n;iunicipality should have done more to prevent constitutional violations by its

employees, a plaintiff must establish the existence of a 'policy' by demonstrating that the

inadequacies were a product of deliberate or conscious choice by the policymakers." Id. at 390.

"A policy may be either a policy statement, ordinance, regulation, or decision officially adopted

and promulgated by the municipality's governing body." Angarita v. St. Louis Cty., 981 F .2d 153 7,

1546 (8th Cir. 1992).




                                                  5
   Case: 1:20-cv-00164-JAR Doc. #: 5 Filed: 09/24/20 Page: 6 of 10 PageID #: 41




         Second, plaintiff can establish a claim of liability based on an unconstitutional "custom."

In order to do so, plaintiff must demonstrate:

                1) The existence of a continuing, widespread, persistent pattern of
                   unconstitutional misconduct by the governmental entity's
                   employees;

                2) Deliberate indifference to or tacit authorization of such conduct
                   by the governmental entity's policymaking officials after notice
                   to the officials of that misconduct; and

                3) That plaintiff was injured by acts pursuant to the governmental
                   entity's custom, i.e., that the custom was a moving force behind
                   the constitutional violation.

Johnson v. Douglas Cty. Med. Dep't, 725 F.3d 825,828 (8th Cir. 2013).

         Finally, plaintiff can assert a municipal liability claim by establishing a deliberately

indifferent failure to train or supervise. To do so, plaintiff must allege a "pattern of similar

constitutional violations by untrained employees." S.M v Lincoln Cty.,' 874 F.3d 581,585 (8th Cir.

2017).

         A plaintiff does not need to specifically plead the existence of an unconstitutional policy

or custom. Crumpley-Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 591 (8th Cir. 2004).

However, at a minimum, the complaint must allege facts supporting the proposition that an

unconstitutional policy or custom exists. Doe ex rel. Doe v. Sch. Dist. ofCity ofNorfolk, 340 F.3d

605, 614 (8th Cir. 2003).

         Here, plaintiff pi;esents no facts to support the proposition that Mississippi County has an

unconstitutional policy or custom that caused plaintiff's constitutional rights to be violated, or

engaged in a deliberately indifferent failure to train or supervise. Plaintiff has not shown that a

policy exists because none of his facts point to "a policy statement, ordinance, regulation, or


                                                  6
   Case: 1:20-cv-00164-JAR Doc. #: 5 Filed: 09/24/20 Page: 7 of 10 PageID #: 42




decision officially adopted and promulgated by the municipality's governing body." See Angarita,

981 F .2d at 1546. Plaintiff has also not shown a "widespread, persistent pattern of unconstitutional

misconduct" by Mississippi County employees, much less that such misconduct was tacitly

authorized by officials of Mississippi County. See Johnso,:z, 725 F.3d at 828.

       Thus, plaintiff has failed to state a municipal liability claim against Mississippi County,

and his claim against it will be dismissed. See Ulrich v. Pope Cty., 715 F.3d 1054, 1061 (8th Cir.

2013) (affirming district court's dismissal of Monell claim where plaintiff "alleged no facts in his

complaint that would demonstrate the existence of a policy or custom" that caused the alleged

deprivation of plaintiffs rights).

    C. Defendants Jay Holcomb and S. Rob Barker

       As to Jay Holcomb and S. Rob Barker, plaintiff did not specify whether he is suing them

in their official or individual capacities. Where a "complaint is silent about the capacity in which

[plaintiff] is suing defendant, [a district court must] interpret the complaint as including only

official-capacity claims." Egerdahl v. Hibbing Community College, 72 F.3d 615, 619 (8th Cir.

1995); Nix v. Norman, 879 F.2d 429,431 (8th Cir. 1989).

       Jay Holcomb is an employee of the MSHP and is, thus, employed by the State of Missouri.

Naming a government official in his or her official capacity is the, equivalent of naming the

government entity that employs the official. Wiltv. MichiganDep't ofState Police, 491 U.S. 58,

71 (1989). "[N]either a State nor its officials acting in their official capacity are 'persons'

under § 1983 ." Id. "The MSHP is an agency of the State of Missouri" and "§ 1983 claims for

money damages against the MSHP are barred by the Eleventh Amendment." Swiish v. Nixon, No.

4:14-CV-2089 CAS, 2015 WL 867650, at *4 (E.D. Mo. Feb. 27, 2015). As such, the complaint is


                                                 7
   Case: 1:20-cv-00164-JAR Doc. #: 5 Filed: 09/24/20 Page: 8 of 10 PageID #: 43




legally frivolous as to defendant Jay Holcomb in his official capacity, and plaintiffs claim against

him will be dismissed.

       As to S. Rob Barker, other than listing him in the caption of the complaint, plaintiff does

not provide any additional information about this defendant. A review of the Court's own records

reflects that plaintiff previously brought an action against defendant Barker. In Krauss v. Jay

Holcomb, et al., No. 1:17-CV,-218-DDN (December 12, 2017), plaintiff aileged that defendant

Barker violated his due process rights for impr_operly signing a search warrant. .The Court held:

       [P]laintiff s complaint is legally frivolous as to Judge S. Rob Barker because judges
       are "entitled to absolute immunity for all judicial actions that are not 'taken in a
       complete absence of all jurisdiction.'" Penn v. United States, 335 F.3d 786, 789
       (8th Cir. 2003) (quoting Mireles v. Waco, 502 U.S. 9; 11-12 (1991)). Judicial
       immunity is overcome only where the alleged actions are "not taken in the judge's
       judicial capacity" or were "taken in the complete absence of all jurisdiction."
       Mireles v. Waco, 502 U.S. at 11-12. Plaintiff has failed to allege any action by the
       Judge Barker in signing the search warrant was nonjudicial in nature or taken
       without jurisdiction. Plaintiff has failed to state a claim upon which relief can be
       granted against the defendant judge.

Krauss, No. l:17-CV-218 DDN, 2018 WL 2371750, at *3 (E.D. Mo. May 24, 2018).

       To the extent plaintiff intends to bring the same claim in this action against defendant
                                                                         1


Barker in his official capacity, plaintiffs complaint is legally frivolous as addressed in Krauss.

Moreover, merely listing a defendant in the caption is not sufficient to state a claim: against that

defendant. See Krych v. Hvass, 83 F. App'x 854,855 (8th Cir. 2003) (affirming dismissal of self-

represented plaintiffs complaint against defendants who were merely listed as defendants in the

complaint, but there were no allegations of constitutional harm against them). A claim is legally

frivolous as to a defendant when plaintiff does not set forth any facts indicating he was directly

involved in or personally responsible for the violation of plaintiffs constitutional rights. See

Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990) (liability under§ 1983 requires causal

                                                 8
   Case: 1:20-cv-00164-JAR Doc. #: 5 Filed: 09/24/20 Page: 9 of 10 PageID #: 44




link to, arid direct responsibility for, alleged deprivation ofrights); see also Martin v. Sargent, 780

F.2d 1334, 1338 (8th Cir. 1985) (claim not cognizable under§ 1983 where plaintiff fails to allege

defendant was personally involved in or directly responsible for incidents that injured plaintiff).

Thus, plaintiff has failed to state a claim against defendant Barker, and plaintiffs claim against

him will be dismissed.

       The Court further notes that in order to recover damages for an allegedly unconstitutional

conviction or imprisonment, or for other harm caused by actions that would render a conviction or

sentence invalid, a § 1983 plaintiff must prove that the conviction or sentence has been reversed,

expunged; declared invalid by a state tribunal, or called into question by a federal court's issuance

of a writ of habeas corpus. Heckv. Humphrey, 512 U.S. 477 (1994). In the instant action, plaintiff

does not claim that his conviction or sentence has been reversed, expunged, invalidated, or called

into question. As such, having carefully reviewed the complaint, the Court concludes that
                                                                                         I
plaintiff's claims are further barred by the United States Supreme Court's holding in Heck. See

also Lawson v. Molder, 62 F.3d394 (5th Cir.1995) (illegal arrest claims would necessarily call

into question validity of conviction, and thus dismissal pursuant to Heck was proper).

       For the above-stated reasons, the Court will dismiss this action under 28 U.S.C.

§ 1915(e)(2)(B).

                                    Motion to Appoint Counsel

   Attached to plaintiffs complaint is a note to the Clerk of Court, which appears to request

appointment of counsel. (ECF No. 1-4). This request will be denied as moot as this action is being

dismissed for frivolity arn;l failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B).




                                                   9
  Case: 1:20-cv-00164-JAR Doc. #: 5 Filed: 09/24/20 Page: 10 of 10 PageID #: 45




       Accordingly,

       IT IS HEREBY ORDERED that plaintiff's motion to proceed informa pauperis (ECF

No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff shall pay an initial filing fee of $77.23 within

twenty-one (21) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that the Clerk shall not issue process or cause process to

issue upon the complaint, because the complaint is legally frivolous and/or fails to state a claim

upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B).

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED than an appeal from this dismissal would not be taken in

good faith.

       Pated this   ..d!!!    of September, 2020.




                                                           .ROSS
                                                          D STATES DISTRICT JUDGE




                                                 10
